Opinion on Petition for Rehearing.
Davis, J.
On appellant’s petition for rehearing, we have again examined the questions discussed.
In the circuit court, it should clearly appear that substantial justice has been done by the verdict, or a new trial ought to be granted. After the circuit court has approved the verdict of the jury, all presumptions are in its favor in this court, and we are not permitted to interfere unless it clearly appears that substantial justice has not been done. Smith v. Stump, 12 Ind. App. 359; Haines v. Porch, 9 Ind. App. 413, and authorities ‘there cited; City of Lafayette v. Ashby, 8 Ind. App. 214, 225.
The general rule is that when evidence is admitted without objection, in response to a question that indicates the nature of the response, a subsequent motion to strike it out comes too late. Rhea v. Crunk, 12 Ind. App. 23.
Counsel for appellant earnestly insist that the judgment of the trial court should be reversed because witnesses who testified that they had seen Henry Rinker write his name, were allowed to testify that in their opinion the signature to the note was not his, without previously testifying that they were acquainted with his signature. Assuming that the rulings - mentioned. were erroneous, the record clearly shows that appellant, while introducing his evidence in chief, asked and received answers to questions subject to the objection made against the questions of ap*28pellee,and, therefore, appellant is in no position to ask a reversal upon the question presented. Pence v. Waugh, 135 Ind. 143, 150.
Filed April 3, 1896.
The petition for rehearing is overruled.